           Case 1:17-cv-04206-VSB Document 50 Filed 10/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                          10/1/2019
GERAMIE HAMSHER, Individually and on :
Behalf of All Others Similarly Situated,                  :
                                                          :
                                        Plaintiff,        :      17-CV-4206 (VSB)
                                                          :
                      -against-                           :            ORDER
                                                          :
THE SCOTTS COMPANY, LLC, and EG                           :
SYSTEMS, INC.,                                            :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Geramie Hamsher and Defendants The Scotts Company, LLC and EG Systems,

Inc. (collectively, “Defendants”) have settled this wage and hour class and collective action for

$1,070,000. On February 1, 2019, I granted Plaintiff’s request for preliminary approval of the

Class and Collective Action Settlement Agreement, for certification of the proposed class for

settlement purposes, and to appoint Kennedy Hodges as Class Counsel. (Doc. 47.) However, I

denied Plaintiff’s request for approval of the proposed Notice of Class Action Settlement

because it did not meet the requirements of Federal Rule of Civil Procedure 23(c)(2)(B) and

included an apparent inconsistency. (Id.) I directed that Plaintiff submit a revised proposed

notice addressing the deficiencies. (Id.) On February 27, 2019, Plaintiff submitted a renewed

motion to approve the revised proposed Class and Collective Action Settlement Notice

(“Settlement Notice”). (Doc. 48.) I have reviewed the revised proposed Settlement Notice,

(Doc. 48-1), and I conclude that it constitutes the best notice practicable under the circumstances,

meets the requirements of due process, and satisfies all of the seven elements of Federal Rule of
          Case 1:17-cv-04206-VSB Document 50 Filed 10/01/19 Page 2 of 2



Civil Procedure 23(c)(2)(B). Accordingly, it is hereby:

       ORDERED that Plaintiff’s request for approval of the revised proposed notice, (Doc.

48-1) is GRANTED.

       IT IS FURTHER ORDERED that a Final Fairness Hearing will be held on January 31,

2020 at 2:00 p.m. to consider final approval of the Agreement. Any Class Member who wishes

to object to the Agreement will be heard at that time.

       IT IS FURTHER ORDERED that Plaintiff shall file a motion for final approval of the

settlement no later than fifteen (15) days prior to the fairness hearing.

SO ORDERED.

Dated: October 1, 2019
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                      2
